Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
	Claim 4 recites the limitation “and wet the filter membrane”, this should read “and wet a filter membrane. The limitation is an intended use limitation and is understood to require the claimed ATF apparatus to be able to function as a closed system.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 recites the limitation “…the clamp ring configured to accommodate a curved or angled outer surface of at least one of the first and second half chambers beyond its circumferential flange”. However, the portions of the disclosure (see paragraphs 10, 48) that discuss the clamp only refer to either one of the hemispheres/chambers having a surface accommodated by the clamp. Further, FIG. 4-5 show only a single surface 114 of the clamp embodied as an accommodating surface.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 22 recites the term “optionally”; it is unclear if the limitations following this term are being positively claimed.
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 7-10, 14-16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevitz (US Patent No. 6,544,424) in view of Gibson (US Patent No. 2004/0050771) in view of Wade (US Patent No. 4,267,940).

Shevitz teaches:

limitations from claim 1, a disposable alternating tangential flow (ATF) housing and diaphragm pump unit comprising: a hollow tube (4, 16) of a sterilizable, non-toxic, rigid plastic (C. 7 Lines 19-21); a pump chamber including a first pump hemisphere/chamber (30, see FIG. 2A) secured to an end of the hollow tube, wherein the first pump hemisphere comprises a first circumferential flange (FIG. 2A); and wherein an opening in the first pump hemisphere enables fluid to flow between the first pump hemisphere and the hollow tube (see C. 7 Lines 49-66 teaching that the pump chamber 30 is fluidly connected to the compartment 4); a second pump hemisphere/chamber (28) comprising a second circumferential flange configured to mate with the first circumferential flange (C. 7 Lines 49-51); and a clamp ring (35) securing flanges of the hemispheres together (C. 7 Lines 51-53; FIG. 2A) with a compressed flexible diaphragm between (32);


    PNG
    media_image1.png
    450
    590
    media_image1.png
    Greyscale


Shevitz does not teach details of the clamp such as threaded connections;

Gibson teaches:

limitations from claim 1, a pump (20) including two housing portions (120, 122) of a diaphragm pump; wherein either a first circumferential flange (at 130) or a second circumferential flange comprises an external threading (FIG. 3); a flexible diaphragm (124) configured to be arranged between the first and second circumferential flanges; and a clamp ring (128) having an internal surface comprising an internal threading, wherein the clamp ring is configured to be placed over the pump hemisphere without a threaded circumferential flange (120 at 129) and to be secured to the threaded circumferential flange (paragraph 47);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to embody the clamp of Shevitz as a threaded connection, in a manner taught by Gibson, in order to enable secure and quick assembly of the pump bodies (paragraph 47 of Gibson);

Shevitz teaches a curved hemisphere surface (26), but neither Shevitz nor Gibson teaches that an internal surface of the clamp accommodates a curved/angled surface of the surface;

However, Wade teaches a clamping assembly (FIG. 1-2) including a first (12) and second (11) housing, a flanged portion (44-45) of the housings, a clamp (17) joining and securing the housings about the flanges (see FIG. 4 in particular); and wherein a portion of the clamp accommodates a curved or angled outer surface beyond the circumferential flange thereof (flanges 25-26 abutting housing surfaces at 11a and 12a);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a flanged portion on the clamp of Shevitz to accommodate a curved portion of the housing hemisphere, as taught by Wade, in order to strengthen the clamp against deformation (see C. 2 Lines 38-41 of Wade for example);



Shevitz further teaches:

limitations from claim 3, wherein the clamp ring comprises a lower portion comprising the internal threads (see Gibson) and an upper portion comprising the internal surface configured to accommodate a curved or angled outer surface of the first pump hemisphere (see FIG. 2A at 35 as annotated above and in combination with Wade; additionally the blown up portion of similar clap 14);

limitations from claim 4, further comprising one or more ports (6, 36 for example) used to attach any one or more of an air reservoir, a permeate flush bag, and a 

limitations from claim 14, a method of preparing a fully wetted disposable filtration device, the method comprising: connecting retentate (at port 6 from vessel 2; C. 6 Lines 23-35) and permeate fluid (at port 44 with line 50; C. 9 Lines 5-8) bags (see C. 6 Lines 27-31 wherein any vessel may be used to supply fluid) to top ports of a disposable alternating tangential flow (ATF) unit of claim 1 (see above) using sterile connections (C. 7 Lines 1-12 teaching sterilization); attaching a media or other fluid containing bag to a pump inlet port; and operating the disposable ATF unit to achieve flux of media or other fluid across a filter membrane (18) within the hollow tube (4) of the disposable ATF unit (C. 7 Lines 32-48 and  claim 31 for example);

limitations from claim 16, obtaining a disposable alternating tangential flow (ATF) unit of claim 1 (see above); disposing the ATF unit into a fluid circuit by connecting fluid bags to top ports of the ATF (see C. 6 Lines 27-31 wherein any vessel may be used to supply fluid) unit using sterile connections (at port 6 from vessel 2; C. 7 Lines 1-12 and C. 6 Lines 23-35; and at port 44 with line 50; C. 9 Lines 5-8), and attaching a fluid container to a pump inlet port such that the ATF unit can achieve flux of media or other fluid to be filtered across a filter membrane (18) within the hollow tube (4) of the disposable ATF unit; and when the filtration is complete, disposing of the ATF unit (C. 7 Lines 32-48 and claim 31 for example; Shevitz does not explicitly teach disposing of the unit, however the examiner maintains that this would be an obvious step when a user is finished with the pumping assembly either to clear space or to utilize a clean pump component);



Gibson further teaches:

limitations from claim 7, wherein the clamp ring is configured (via threads) to compress the flexible diaphragm between the housing bodies (paragraph 44 and 47);

limitations from claim 8, wherein a level of compression can be changed by applying a torque specification that correlates to sufficient compression of the diaphragm to contain pressure at several orders of safety in the design (Gibson teaches a threaded clamp 128 that can be turned to apply a coupling force to the housings 120, 122 and the diaphragm 124; It would be obvious to one of ordinary skill in the art that various levels of compression via said clamp could be achieved simply by tightening or loosening the clamp itself);

limitations from claim 15, further comprising draining retentate fluid from the disposable ATF unit through the pump inlet port after operating the disposable ATF unit to achieve fluid flux to permeate a chamber within the hollow tube of the disposable ATF unit (Gibson teaches providing a drain valve (36) so that fluid passed through the filter 27 can be drained to waste);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to provide a drain valve in Shevitz, as taught by Gibson, in order to allow for undesirable or waste fluid to be removed from the system (paragraph 40 of Gibson).




Regarding claims 9-10 and 22:



It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).

Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the torque on the diaphragm clamp of Shevitz (for example by providing different levels of rotation to the threaded clamp) as a matter of routine experimentation so as to apply a necessary force on the diaphragm within workable ranges in order to seal the hollow tube 4 and prevent diaphragm movement and/or fluid leakage;





Claims 6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevitz (US Patent No. 6,544,424) in view of Gibson (US Patent No. 2004/0050771) in view of Wade (US Patent No. 4,267,940) as applied to claim 1 above, and in further view of Takeshita et al (US PGPub No. 2013/0014639).

Shevitz and Gibson do not teach sealing features to aid in sealing the diaphragm;

However, Takeshita teaches a diaphragm clamp assembly (FIG. 1A for example) including a diaphragm (2) clamped between two housings (31A and 31B); wherein the housing and diaphragm comprise sealing aids such as grooves and raised surfaces (9, 12, 34, 36, 38) in order to create a diaphragm seal (paragraph 35-37);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide various features on the diaphragm and/or hemispheres of Shevitz’ pump, as taught by Takeshita, in order to accurately mount and secure the diaphragm (paragraph 20 of Takeshita);





Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevitz (US Patent No. 6,544,424) in view of Gibson (US Patent No. 2004/0050771) in view of Wade (US Patent No. 4,267,940) as applied to claim 1 above, and in further view of Gebauer (US Patent No. 9,663,753).

Shevitz does not teach a particular material for the clamp;

However, Gebauer teaches a diaphragm pump (1) for retentate filter unit (C. 2 Lines 16-34), wherein the construction of the pump utilizes polyethylene plastics (C. 4 Lines 48-56);

.





Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevitz (US Patent No. 6,544,424) in view of Gibson (US Patent No. 2004/0050771) in view of Wade (US Patent No. 4,267,940) as applied to claim 1 above, and in further view of Herrington et al (US Patent No. 7,244,357).

Shevitz does not teach a particular pressure strength for the tube;

However, Herrington teaches the use of diaphragm pumps (28, 30) in filtration processes, wherein pressure are known to be as high as 800psi (C. 11 Lines 3-15);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a pumping structure in the system of Shevitz that is capable of withstanding operating pressures of a particular filtration environment, such as high pressure taught by Herrington, in order to avoid failures in the system.





23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevitz (US Patent No. 6,544,424) in view of Gibson (US Patent No. 2004/0050771) as applied to claims 1 and 7 above, and in further view of Shevitz (US Patent No. 2010/0078395).

Shevitz ‘424 teaches hemispheres 28, 30 between which a diaphragm 32 is placed, but the drawings are unclear in showing that the diaphragm prevents contact between the housings;

However, Shevitz ‘395 teaches a disposable alternating tangential flow (ATF) housing and diaphragm pump unit comprising: a hollow tube (15) of a sterilizable, non-toxic, rigid plastic (paragraph 79); a pump chamber including a first and second chamber, wherein the first and second chambers comprise circumferential flanges (FIG. 1a annotated below); and a clamp ring (39) securing flanges of the hemispheres together (FIG. 1a; paragraph 114) with a compressed flexible diaphragm between (~6); wherein the first pump hemisphere and the second pump hemisphere do not touch (see FIG. 1a as annotated below);



    PNG
    media_image2.png
    524
    647
    media_image2.png
    Greyscale



It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to separate the hemispheres of Shevitz ‘424 via the diaphragm, as taught by Shevitz ‘395, in order to provide a consistent seal along the entire joint and to prevent wear between the housing parts.



Response to Arguments
Applicant’s arguments, see response, filed 11/20/2020, with respect to the rejection(s) of claim(s) 1-10 and 12-16 under Shevitz and Gibson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wade. Wade is relied upon to teach a clamping component with an accommodating portion for a curved housing surface such that the strength of the clamp is increased.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teaches clamps for joining two housings, the clamps including a slanted/curved portion to accommodate the housing: 4290347, 7124908, 5411162, 6030005, 5074428, 4092519.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.